Citation Nr: 0733653	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-24 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1  Entitlement to a compensable evaluation for hypoglycemia.

2.  Entitlement to a compensable evaluation for tension 
headaches.

3.  Entitlement to a compensable evaluation for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from April 1970 to April 
1974, June 1974 to June 1980, and May 1981 to July 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah, in which compensable evaluations for 
hypoglycemia, tension headaches, and sinusitis were denied.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The earliest VA examination of record is dated in September 
2002.  At that time the veteran was not noted to be on 
medications to control his hypoglycemia, and self-reported 
taking over the counter Advil and Sudafed to control symptoms 
arising from his headaches and sinusitis.  Subsequent VA 
treatment records show that the veteran was diagnosed in 2003 
with pre-diabetes.  He was prescribed Metformin for glycemic 
control and was instructed to monitor his glucose level 
daily.  The records further show that he was prescribed 
Flomax, Guaifensin, Flonase, and Mucinex in 2004.  

Given the amount of time elapsed between the July 2002 VA 
examination and the present, and the changed conditions 
described in VA treatment records, it is necessary to remand 
this claim for further examination.

Moreover, the veteran has not been given adequate notice of 
the information and evidence not of record necessary to 
substantiate his claims for increased evaluations.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with appropriate 
notice regarding his claims for increased 
ratings, including asking him to identify 
any and all records of treatment 
concerning the conditions for which he is 
claiming increase.

2.  Obtain all treatment records 
identified by the veteran, including 
records of treatment from VA Medical 
Center (VAMC) Anchorage, Alaska from June 
2004 to the present, and from any other 
VAMC the veteran may identify.

3.  Schedule the veteran for medical 
examinations by appropriate medical 
professionals to determine the nature and 
extent of his service-connected 
hypoglycemia, headaches, and sinusitis.  
All indicated tests and studies should be 
performed.  The claims folder and a copy 
of this remand must be provided to the 
examiners in conjunction with the 
examinations.  The examiners should 
summarize the medical history, including 
the onset and course of his hypoglycemia, 
headaches, and sinusitis; describe any 
current symptoms and manifestations 
attributed to his hypoglycemia, 
headaches, and sinusitis; and provide 
diagnoses for any and all pathology 
manifested.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for increased 
evaluations for his service-connected 
hypoglycemia, tension headaches, and 
sinusitis with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If any decision remains adverse 
to the veteran, furnish him with a 
supplemental statement of the case and 
afford a reasonable period of time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



